Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), filed on 1/4/2021 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.  Claims 1, 5-10, and 14-19 are pending.  
Response to Arguments
2.	Applicant's arguments are moot in light of the new ground of rejections set forth below.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle (“Oracle Communications Diameter Signaling Router, Release 8.1 Feature Guide”) in view of Zhang (US 7890637).
As to claim 10, Oracle discloses a system for supporting multi-homed (MH) connections, the system comprising:
	a memory; at least one physical processor; and a connection manager (figure 1) implemented using the memory and the at least one physical processor; wherein the connection manager is configured for:
determining that a stream control transmission protocol (SCTP) MH connection (figures 15-16, “SCTP Endpoint 1”)  between a first MH endpoint and a second MH endpoint is enabled (figures 15 and 16; page 35, “DSR negotiates the number of SCTP inbound and outbound streams with peers per RFC4960 during connection establishment using the number of streams configured for the connection; DSR sends CER, CEA, DPR, and DPA messages on outbound stream 0; If stream negotiation results in more than 1 outbound stream toward a peer, DSR evenly distributes DWR, DWA, Request, and Answer messages across non-zero outbound streams” wherein determining more than 1 outbound stream from the MP toward a peer is resulted is 
identifying a local initiate port associated with the SCTP MH connection (see citation above, outgoing stream from DSR MP; and figure 16, DSR MP, “Port 1”);
using the local initiate port to configure connection rules to allow traffic associated with a plurality of paths associated with the MH connection (page 35, “If stream negotiation results in more than 1 outbound stream toward a peer, DSR evenly distributes DWR, DWA, Request, and Answer messages across non-zero outbound streams”), wherein the connection fules indicate that ingress traffic directed to one of the IP addresses for reaching the first MH endpoint and the local initiate port is allowed (see citation above, allowed paths.  Also see figures 15-16, IP1 and IP2); and
using, by a signaling firewall, the connection rules to process and allow traffic received over the SCTP MH connection (figure 19; figure 20; page 40, “Signaling Firewall.  Signaling Firewall feature is the network security feature of DSR which configures native Linux ‘iptable’ rules in the Linux firewall on each DA-MP server to allow only essential network traffic pertaining to the active signaling configuration. The in-bound signaling traffic is accepted by the DSR application only over the administratively enabled Diameter and Radius connections configured at DSR SOAM.”; figure 9; figure 19; page 40, “Signaling Firewall feature provides the following capabilities at DSR… Support Answer on Any Connection.  DSR supports processing of answer messages from connections that are different to the connections used to send the request to the upstream Peer node. This feature can be enabled for individual Peers configured at DSR. Upstream Peer nodes can respond back answers to request received from DSR on any connection without the need to follow the same path as the received request.” Here, the original connection 
but does not expressly disclose wherein the local initiate port is a non-ephemeral port determined prior to the SCTP MH connection being initiated or wherein the allowed traffic includes an SCTP heartbeat message sent from the second MH endpoint to the first MH endpoint, wherein the SCTP heartbeat message is addressed to one of the at least one secondary IP address of the first MH endpoint and the local initiate port.
Zhang discloses a concept for a local initiate port to be a non-ephemeral port determined prior to the SCTP MH connection being initiated (col. 5, line 5-25, the same “constant” port number is used when switching to another connection), and wherein an allowed traffic includes an SCTP heartbeat message sent from a second MH endpoint to a first MH endpoint, wherein the SCTP heartbeat message is addressed to one of at least one secondary IP address of the first MH endpoint and the local initiate port (col. 14, lines 5-20).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Oracle with Zheng.  The suggestion/motivation of the combination would have been to provide constant port (col. 5, line 5-25) and to verify connectivity (col. 14, lines 5-20). 
	As to claim 1, see similar rejection to claim 10.
	As to claim 19, see similar rejection to claim 10.
As to claim 15, Oracle discloses the system of claim 10 wherein the connection manager is located at a network node (figures 15-16, DSR MP is connected to a network).
As to claim 6, see similar rejection to claim 15.
As to claim 16, Oracle discloses the system of claim 15 wherein the network node utilizes a Linux kernel (page 16, “from Linux/proc/meminfo…the kernel has committed more resources…”).

As to claim  17, Oracle discloses the system of claim 15 wherein the network node includes a Diameter signaling router (figures 15-16, “DSR MP”), a Diameter routing agent, or a message processor (see citation in rejection to claim 10, initating an outbound stream/message and processing an inbound stream/message implies a message processor).
As to claim 8, see similar rejection to claim 17.
As to claim 18, Oracle discloses the system of claim 17 wherein the message processor comprises:
a distinct message processing module of a distributed computing platform;
a computing blade in a blade-based distributed computing platform;
a processing core element associated with a single or multicore computing device;
an application server (figure 5, DSR 8.x architecture; page 9, “the DSR include the System OAM
located at each signaling node and the Network OAMP (NOAMP)”, “Key characteristics of the Network OAMP…System OAM at each signaling node are as follows:…, support SNMP northbound interface to operations supports systems for fault managing” therefore is equivalent to an application server; ); or
a virtual node instantiated on a single physical computing device (figure 5, DSR 8.x architecture; page 9, “can be virtualized on the System OAM blades at one signaling site).
As to claim 9, see similar rejection to claim 18.
As to claim 14, Oracle discloses the system of claim 10 wherein the connection manager is configured for querying a data store containing information about connections associated with a network node to determine that the SCTP MH connection is enabled and to identify the local initiate port (figures 15-16; page 35, “DSR negotiates the number of SCTP inbound and outbound streams with peers per RFC4960 during connection establishment using the number of streams configured for the results in more than 1 outbound stream toward a peer” wherein the Diameter Peer is considered a data store that provides data in response to the negotiation, which is to determine more than one outbound streams towards the peer from port 1, equivalent to determining that the MH connection is enabled and the local initiate port).
	As to claim 5, see similar rejection to claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449